Exhibit 10.3

 

LOGO [g315465ex10_3pg001.jpg]

March 5, 2012

Mr. Hal Kirby

EVP &CFO,

ALLIED NEVADA GOLD CORP.

9790 Gateway Drive, Suite 200

Reno, Nevada 89521

 

  Re: Voluntary Resignation of CFO Position

Dear Hal:

Based on several discussions you and I have had over the last couple of months,
it is my understanding you wish to voluntarily resign your position as CFO of
Allied Nevada Gold Corp. As you know, I have expressed to you both verbally, and
now in writing, that I wish you would reconsider your decision as I, and others,
believe you are a valuable member of the Allied Nevada team.

It is my understanding your inclination to tender your voluntary resignation is
based on Allied Nevada’s addition of a second financial executive to the Allied
Nevada team. Although I have assured you that during this major growth and
change phase Allied Nevada is undergoing, the addition of additional personnel,
including another financial executive, will in no way affect your duties or
responsibilities, title as CFO, reporting status, compensation or any other
benefits. Nevertheless, you have indicated to me you do not desire to continue
employment should another financial executive join the Allied Nevada team.

If you wish to continue your employment as CFO of Allied Nevada, please advise
me no later than Monday, March 5, 2012. If you choose to tender a voluntary
resignation, Allied Nevada desires your voluntary resignation to be carried out
with the utmost professionalism and with as little disruption to Allied Nevada
as possible, keeping in mind our individual and collective duties to our valued
shareholders. Should you tender your voluntary resignation, Allied Nevada
proposes the following:

 

  1. Allied Nevada will waive the 30-day written notice requirement as set forth
in ¶ 5 of Your “Employment Agreement” dated January 11, 2008;

 

  2. You will sign the “Form of Employment Nondisclosure, Noncompetition,
Nonsolicitation and Inventions Agreement” (which is attached as Exhibit A to
your Employment Agreement) on March 5, 2012, and the period of restrictions will
run parallel to the paid leave of absence;

 

  3. You will relinquish all of your duties as CFO to Allied Nevada as of
March 5, 2012, and will assume the title of Executive Vice President of Finance;

 

  4. You will sign Allied Nevada’s “Separation Agreement and Release of all
Claims” on March 31, 2013; and



--------------------------------------------------------------------------------

Mr. Hal Kirby

CFO, ALLIED NEVADA GOLD CORP.

March 5, 2012

Page 2

 

  5. You will remain subject to Allied Nevada’s Insider Trading Policy and Code
of Business Conduct and Ethics until June 30, 2013.

Although under no contractual or other legal obligation to do so, Allied Nevada
agrees it will do the following should you choose to tender your voluntary
resignation:

 

  1. Allied Nevada will place you on paid leave of absence through March 31,
2013, at your now current rate of Base Pay. (You will not receive a merit
increase for 2012 or 2013);

 

  2. Allied Nevada will pay you a $100,000, one-time only cash bonus on
March 31, 2013. You will receive your 2011 earned bonus and paid in 2012 in the
amount of $135,300 the first week of March 2012. (You will not receive a cash
bonus in 2012 or 2013);

 

  3. Allied Nevada will ensure any equity awarded and due to vest through
March 31, 2013 will vest at 100%. (You will not receive an equity award for 2012
or 2013);

 

  4. Allied Nevada will pay for your continued participation in all benefits
currently available to you as per each plan eligibility rules;

 

  5. Allied Nevada will pay for 12 months of COBRA coverage, should you elect
it, commencing March 31, 2013. (Should you become covered under another
qualified plan, Allied Nevada will discontinue payment of COBRA coverage);

 

  6. Allied Nevada will convert your unused and accrued PTO through your last
date of active service (in the amount of 5 weeks) to a cash payment. (You will
not continue to accrue PTO after March 5, 2012);

 

  7. You will remain “on call” for services during the paid leave of absence;

 

  8. Allied Nevada will provide you with a cellular telephone and cellular
service, internet access and use of an Allied Nevada laptop for business use.
(Your security access to all accounting systems will be restricted); and,

 

  9. All letters of recommendation and/or background checks for future
employment will be directed to the VP of Mine Support Services.

 

  10. You will remain eligible to use the current golf membership until such
time as the membership lapses, but no later than March 31, 2013.

Hal, if after a reasonable period of time (but no later than March 31, 2013 and
before final payment of entitlements described by this agreement), and by mutual
agreement of both parties to this agreement, you choose to return to the Company
in a role within your skill set, the Company will endeavor to create this
opportunity.

 

|    2



--------------------------------------------------------------------------------

Mr. Hal Kirby

CFO, ALLIED NEVADA GOLD CORP.

March 5, 2012

Page 3

 

I hope you agree that the foregoing is a generous severance package offer and
one that will ensure you a smooth transition to your next endeavor should you
choose to resign from Allied Nevada. I look forward to receiving your decision
no later than Monday, March 5, 2012.

 

Sincerely,

/s/ Scott A. Caldwell

SCOTT A. CALDWELL CEO

/s/ Hal Kirby

 

|    3